Name: Commission Regulation (EC) No 569/1999 of 16 March 1999 amending Regulation (EEC) No 1756/93 fixing the operative events for the agricultural conversion rate applicable to milk and milk products
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce;  agricultural policy
 Date Published: nan

 Avis juridique important|31999R0569Commission Regulation (EC) No 569/1999 of 16 March 1999 amending Regulation (EEC) No 1756/93 fixing the operative events for the agricultural conversion rate applicable to milk and milk products Official Journal L 070 , 17/03/1999 P. 0012 - 0013COMMISSION REGULATION (EC) No 569/1999 of 16 March 1999 amending Regulation (EEC) No 1756/93 fixing the operative events for the agricultural conversion rate applicable to milk and milk productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2799/98 of 15 December 1998 establishing the agrimonetary arrangements for the euro (1), and in particular Article 3 thereof,Whereas Regulation (EC) No 2799/98 abolishes the agricultural conversion rates; whereas Commission Regulation (EEC) No 1756/93 (2), as last amended by Regulation (EC) No 420/98 (3), fixes the operative events for the agricultural conversion rate to be applied to all the amounts fixed in ecus in the milk and milk products sector; whereas the reference to the agricultural conversion rate should therefore be replaced by a reference to the operative event;Whereas the operative events for the aid referred to in Article 16(3)(d) of Commission Regulation (EC) No 2571/97 on the sale of butter at reduced prices and the granting of aid for cream, butter and concentrated butter for use in the manufacture of pastry products, ice-cream and other foodstuffs (4), as last amended by Regulation (EC) No 494/1999 (5), are defined in points 4A (i), (ii) and (iii) of part B.III of the Annex to Regulation (EEC) No 1756/93; whereas the increase introduced by Commission Regulation (EC) No 1061/98 (6) in the tendering security referred to in Article 17(1) of Regulation (EC) No 2571/97 implies that the economic aim is achieved at the moment of tender and thus the dates mentioned above must be replaced by the final date on which tenders for a particular invitation to tender are to be submitted;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 1756/93 is amended as follows:1. Article 1 is replaced by the following:'Article 11. The operative event for the amounts fixed as part of the measures to assist the private storage of milk and milk products shall occur on the first day of storage under contract.2. The operative event for the securities shall be the lodgement of the security.3. The operative event for the other prices and amounts applicable in the milk and milk products sector shall be the start of the days fixed in the Annex to this Regulation`.2. Article 2 is amended as follows:(a) The second subparagraph of paragraph 1 is replaced by the following:'Where the taking-over operation referred to in the first indent of point (b) concerns more than one batch, the operative event applicable to the first batch shall continue to apply to the total quantity of the transaction in question on condition that the first batch represents 20 % or more of the said total quantity`.(b) The second subparagraph of paragraph 1 is replaced by the following:'Where the total amount of the transaction in question is paid in instalments, the operative event for the first instalment shall continue to apply to the total amount payable on condition that the first instalment represents 20 % or more of the said total amount`.3. The Annex to Regulation (EEC) No 1756/93 is amended as follows:(a) In the heading of the third column the words 'Agricultural conversion rate to be applied` are replaced by 'Day of the operative event`.(b) In the third column, the words 'Agricultural conversion rate applicable on` are deleted.(c) Point 4 of part B.III of the Annex to Regulation (EEC) No 1756/93 is replaced by the following:>TABLE>Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 March 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 349, 24. 12. 1998, p. 1.(2) OJ L 161, 2. 7. 1993, p. 48.(3) OJ L 52, 21. 2. 1998, p. 21.(4) OJ L 350, 20. 12. 1997, p. 35.(5) OJ L 59, 6. 3. 1999, p. 17.(6) OJ L 152, 26. 5. 1998, p. 3.